                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION

                        MDL DOCKET NO: 5:20-MD-2947-KDB-DSC




IN RE: LOWES’S COMPANIES, INC.,       )
FAIR LABOR STANDARDS                  )
ACT (FLSA) AND                        )
WAGE AND HOUR LITIGATION              )
______________________________________)


THIS DOCUMENT RELATES TO:

5:20-cv-00136-KDB-DSC


ORDER OF ADMINISTRATIVE CLOSE-OUT

       THIS CAUSE is before the Court sua sponte. The above-styled cases were previously

consolidated in this MDL proceeding for all pretrial purposes, and the parties to all cases have

been directed to submit all filings in the MDL action. In light of the consolidation of cases in the

MDL action, it is


       ORDERED AND ADJUDGED that the Clerk of the Court shall mark the following cases

as CLOSED for administrative purposes only:

5:20-cv-00136-KDB-DSC

       IT IS SO ORDERED.



                                       Signed: September 3, 2020




       Case 5:20-cv-00136-KDB-DSC Document 7 Filed 09/03/20 Page 1 of 1
